                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

    YUSUF ABDULLAH MUHAMMAD,             1:18-cv-03452-NLH-AMD

               Plaintiff,                MEMORANDUM OPINION
                                              AND ORDER
         v.

    G. MACK, LT. P. MILLER, et al.,

               Defendants.



      IT APPEARING THAT:

       1.     Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A,

because Plaintiff is proceeding in forma pauperis and is

incarcerated, the Court screened Plaintiff’s complaint for

dismissal and determined that the complaint states an Eighth

Amendment excessive force claim and state law assault and

battery claim against Defendants Mack, Miller, and certain

Does; an Eighth Amendment failure to intervene claim against

Defendant Miller and certain Does; and an Eighth Amendment

medical claim against other Defendant Does.      (Docket No. 5.)

       2.     Currently pending are four motions filed by Plaintiff

for default judgment against Defendants Mack and Miller.

Plaintiff seeks $1.0 million plus 6% interest and costs. 1


1 The first two motions were filed before the Clerk entered
default. Those motions must be denied on procedural grounds. See
Jones v. Housing Authority for City of Camden, 2010 WL 1492904, at
*1 (D.N.J. 2010) (“Under Federal Civil Procedure Rule 55,
obtaining a default judgment is a two-step process. First, when a
(Docket No. 14, 20, 21, 22.)

     3.   Also pending is the motion of Defendants to vacate

default and extend the time for them to respond to Plaintiff’s

complaint.   (Docket No. 29.)

     4.   Summonses were returned as executed as to Defendants

on July 24, 2018.   (Docket No. 10, 11.)

     5.   Because Defendants failed to appear in the action and

respond to Plaintiff’s complaint, at Plaintiff’s request, the

Clerk entered default on October 5, 2018.

     6.   Defendants request that the Court set aside the

Clerk’s entry of default, deny Plaintiff’s motions for default

judgment, and permit them leave to respond to Plaintiff’s

complaint.   Defendants explain that pursuant to internal

protocols of the Office of the Attorney General, as well as

those of the New Jersey Department of Corrections, individual

defendants who are named and served in a lawsuit must formally

request legal representation.   Those requests were not received

by the Attorney General’s Office until January 18, 2019.

Representation of State employees by the AG is not automatic,

see N.J.S.A. 59:10A-2, et seq., and Defendants’ representation

defendant has failed to plead or otherwise respond, a plaintiff
may request the entry of default by the Clerk of the Court. Fed.
R. Civ. P. 55(a). After the Clerk has entered the party's
default, a plaintiff may then obtain a judgment by default by
either (1) asking the Clerk to enter judgment, if the judgment is
a sum certain, or (2) applying to the Court. Fed. R. Civ. P.
55(b).”).
                                 2
request required review.    Three days later, once the AG’s

office determined it would represent Defendants, they filed

their motion to vacate default and extend the time to file

their answer or otherwise respond to Plaintiff’s complaint.

     7.      As noted above, entry of default judgment requires

two steps – first, the Clerk must enter default under Rule

55(a), and then either the Clerk or the Court may enter default

judgment under Rule 55(b).    When default has been entered and

before default judgment has been entered, “[t]he court may set

aside an entry of default for good cause.”    Fed. R. Civ. P.

55(c).    “A decision to set aside an entry of default . . . ‘is

left primarily to the discretion of the district court.’”

Bailey v. United Airlines, 279 F.3d 194, 204 (3d Cir. 2002)

(quoting Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984)).

     8.     The same standard applies when determining whether to

enter default judgment under Rule 55(b) or set aside an entry

of default under Rule 55(c).    See Chamberlain v. Giampapa, 210

F.3d 154, 164 (3d Cir. 2000) (discussing the standard for

entering default judgment and citing United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984),

which discusses the standard for setting aside an entry of

default).


                                  3
     9.    In either situation, the Court must consider three

factors: “(1) prejudice to the plaintiff if default is denied;

(2) whether the defendant appears to have a litigable defense;

and (3) whether defendant's delay is due to culpable conduct.”

Id. (citing $55,518.05 in U.S. Currency, 728 F.2d at 195).      In

conducting this analysis, the Court must also consider that

default judgments are generally disfavored in the Third

Circuit, as they prevent claims from being determined on the

merits.    See Budget Blinds, Inc. v. White, 536 F.3d 244, 258

(3d Cir. 2008) (citing $55,518.05 in U.S. Currency, 728 F.2d at

194–95).

     10.   Additionally, when considering an application for

entry of a default judgment under Rule 55(b)(2), the Court is

“required to exercise ‘sound judicial discretion’ in deciding

whether the judgment should be entered [and] ‘[t]his element of

discretion makes it clear that the party making the request is

not entitled to a default judgment as of right, even when

defendant is technically in default and that fact has been

noted under Rule 55(a).”    Franklin v. National Maritime Union

of America, 1991 WL 131182, *1 (D.N.J. 1991) (quoting 10

Wright, Miller & Kane, Federal Practice and Procedure § 2685

(1983)).

     11.   The Court will grant Defendants’ motion to vacate


                                  4
default and deny Plaintiff’s motions for default judgment for

the following reasons:   (1) good cause exists for Defendants’

delay in responding the Plaintiff’s complaint; (2) Defendants

have valid defenses to Plaintiff’s claims; (3) Plaintiff has

not stated how he would be prejudiced if the Clerk’s entry of

default is vacated; and (4) Plaintiff has not articulated the

substantive legal basis for a finding in his favor on this

Eighth Amendment and other claims.

     THEREFORE,

     IT IS on this   25th        day of    March , 2019
     ORDERED that the MOTION to Set Aside Default by G. MACK, P.

MILLER [29] be, and the same hereby is, GRANTED; and it is

further

     ORDERED that Plaintiff’s Motions for Default Judgment [14,

20, 21, 22] be, and the same hereby are, DENIED; and it is

further

     ORDERED that Defendants shall file their answer or otherwise

respond to Plaintiff’s complaint within 30 days.



                                       s/ Noel L. Hillman
 At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                 5
